Per Curiam.
The plaintiff paid the defendant $975 as part of the purchase price for a boat the defendant did not own. Upon this admission by the defendant, plaintiff was clearly entitled to recover that amount.
*164Defendant’s contention that he was prevented from obtaining good title to the boat by plaintiff’s wrongful interference in having the liens cancelled is without merit. The facts show that defendant admittedly was not the owner of the boat; that he did not do the work he contracted to do and he failed to deliver the boat on the agreed date. The plaintiff, in having the liens cancelled, was merely seeking to protect himself from further loss in view of his previous transactions with the defendant.
The defendant asserts a counterclaim and seeks to recover of plaintiff money which he expended in rebuilding a boat that neither he nor plaintiff owned at the time the work was done. There is no merit in his counterclaim under these conditions.
The judgment is
Affirmed.